DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendments to independent claim 16 in this examiner’s amendment was given via phone and email by Mr. Eric C. Arnell (Reg. #: 71409) on May 27, 2022.

    Claim Interpretation 
The software defined network controller in the claims is interpreted as hardware controller and should not be construed as software.  

Claim 16 has been amended as follows:

Claim 16 (Currently Amended): A software defined network controller implemented in a software defined network, the software defined network controller being configured to control a source element and a target element in a software defined network, wherein the source element and the target element are forwarding elements that are connected to each other within the software defined network 
wherein the software defined network controller is configured to instruct the target element to install a pong probe packet generation rule, wherein the pong probe packet generation rule is configured to be triggered by an incoming ping probe packet, 
wherein the software defined network controller is further configured to determine round-trip time between the source element and the target element by: 
a) instructing the source element to install a low priority detection rule, wherein the low priority detection rule is configured to be triggered by [[the]] an incoming pong probe packet, 
b) instructing the source element to install at least one high priority detection rule having a timeout period, wherein the high priority detection rule is configured to be triggered by the incoming pong probe packet, 
c) instructing the source element to send a ping probe packet from the source element to the target element, and 
d) deriving an estimate range for the round-trip time based on the low priority detection rule or the at least one high priority detection rule being triggered by the pong probe packet that is received by the source element from the target element in response to the ping probe packet, 
wherein the software defined network controller is further configured to iteratively repeat a measurement iteration comprising steps b), c) and d), 
wherein the timeout period of the high priority detection rule according to step b), which is installed on the source element per measurement iteration, is configured to be set to a new timeout period value based on the estimate range derived in a preceding measurement iteration, and 
wherein step d) of a current measurement iteration updates the estimate range for the round-trip time.

Allowable Subject Matter
Claims 1-9 and 11-16 respectively are allowed and renumbered as claims 1-9 and 10-15 respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification. In particular, the prior arts of record do not teach a method (of claim 1) for performing round-trip time determination between a source element and a target element, wherein the source element is a forwarding element of a software defined network, wherein the software defined network comprises one or more forwarding elements and a software defined network controller for controlling the one or more forwarding elements, the method comprising steps of: 
a) instructing the source element to install a low priority detection rule, wherein the low priority detection rule is configured to be triggered by an incoming pong probe packet; 
b) instructing, the source element to install at least one high priority detection rule having a timeout period, wherein the high priority detection rule is configured to be triggered by the incoming pong probe packet; 
c) instructing the source element to send a ping probe packet from the source element to the target element; and 
d) deriving an estimate range for the round-trip time based on the low priority detection rule or the at least one high priority detection rule being triggered by the pong probe packet that is received by the source element from the target element in response to the ping probe packet, wherein a measurement iteration comprising steps b), c) and d) is iteratively repeated, 
wherein the timeout period of the high priority detection rule according to step b), which is installed on the source element per measurement iteration, is set to a new timeout period value based on the estimate range derived in a preceding measurement iteration, and 
wherein step d) of a current measurement iteration updates the estimate range for the round-trip time.

The prior arts of record also do not teach a software defined network controller (of claim 16) implemented in a software defined network, the software defined network controller being configured to control a source element and a target element in a software defined network, wherein the source element and the target element are forwarding elements that are connected to each other within the software defined network,
wherein the software defined network controller is configured to instruct the target element to install a pong probe packet generation rule, wherein the pong probe packet generation rule is configured to be triggered by an incoming ping probe packet, 
wherein the software defined network controller is further configured to determine round-trip time between the source element and the target element by: 
a) instructing the source element to install a low priority detection rule, wherein the low priority detection rule is configured to be triggered by an incoming pong probe packet, 
b) instructing the source element to install at least one high priority detection rule having a timeout period, wherein the high priority detection rule is configured to be triggered by the incoming pong probe packet, 
c) instructing the source element to send a ping probe packet from the source element to the target element, and 
d) deriving an estimate range for the round-trip time based on the low priority detection rule or the at least one high priority detection rule being triggered by the pong probe packet that is received by the source element from the target element in response to the ping probe packet, 
wherein the software defined network controller is further configured to iteratively repeat a measurement iteration comprising steps b), c) and d), 
wherein the timeout period of the high priority detection rule according to step b), which is installed on the source element per measurement iteration, is configured to be set to a new timeout period value based on the estimate range derived in a preceding measurement iteration, and 
wherein step d) of a current measurement iteration updates the estimate range for the round-trip time.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453